Citation Nr: 0616690	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Entitlement to service connection for a skin condition, 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
1992.  Service personnel records further show that the 
veteran served as a member of the Army National Guard from 
February 1992 to June 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2005, when 
claims for service connection for memory loss and chronic 
fatigue syndrome due to undiagnosed illnesses were denied, 
and the present claims were remanded for further development.  
The requested development having been completed, the case is 
now again before the Board.


FINDINGS OF FACT

1.  Medical evidence does not establish that the currently 
diagnosed chronic sinusitis and mild exertional asthma is 
etiologically related to the veteran's active service.

2.  The veteran's complaints of a skin disorder has been 
attributed to the medically diagnosed conditions of 
folliculitis and dermatitis, which disability was not 
manifested during the veteran's active duty service and is 
otherwise unrelated to such service.


CONCLUSIONS OF LAW

1.  A respiratory condition was not incurred as a result of 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 
and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2005).

2.  A skin condition, including as an undiagnosed illness, 
was not incurred as a result of active service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5102, 5103 and 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the appellant a post-
decisional VCAA letter concerning the issue of service 
connection in August 2003.  This letter contained notice of 
the evidence required to prevail in his claim, namely medical 
evidence reflecting current diagnosis, evidence of an 
inservice injury, and medical evidence reflecting that the 
currently diagnosed disabilities were etiologically related 
to active service.  The notice included notice of provisions 
concerning undiagnosed illness, namely that the condition 
began either during active service in the Southwest Theater 
of Operations (SWA TO) or during the presumptive period and 
had lasted for six months or longer.  The veteran was advised 
that medical and non-medical evidence may be used to 
establish the existence of such condition.  In April 2006, 
the veteran was furnished with additional notice concerning 
the establishment of disability evaluations and effective 
dates, in accordance with Dingess/Hartmann, supra.  The 
appellant was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  The letters notified 
the appellant that additional evidence was needed and 
requested that he provide it or notify the RO where it could 
be obtained.

Although the timing of the VCAA and of the type of evidence 
needed to substantiate the claims for service connection did 
not comply with the requirement that the notice must precede 
the adjudication, the action of the RO described above cured 
the procedural defect because the veteran had the opportunity 
to submit additional argument and evidence, which he did, and 
to address the issues at a hearing, which he declined to do.  
Moreover, these issues were remanded for further development, 
as noted above, including to accord the veteran VA 
examination to determine the nature and etiology of any 
respiratory and skin disorder.

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  VA 
examinations were conducted in February 1995 for Persian Gulf 
War illnesses, and in October 1998, September 1999, and March 
2005 for both respiratory and skin disorders.  In addition, 
the RO has obtained service medical records, and identified 
VA, non-VA, and service department treatment records as well 
as records from the Office of Personnel Management concerning 
the veteran's disability retirement.  No other records have 
been identified which have not been obtained in the present 
case.  Thus, the Board concludes that the duty-to-assist 
provisions of the VCAA were met.

Service Connection

The veteran is claiming service connection for a respiratory 
condition, and service connection for a skin disorder due to 
undiagnosed illness.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317(a)(1) 
(2005).  Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.  Effective March 1, 
2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption 
period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the present case, service medical records reveal 
complaints of and treatment for a cold and notation of severe 
respiratory infection.  Concerning the claimed skin 
condition, service medical records reveal findings of scars 
on the knees from a fall, treatment for sunburn, complaints 
of a skin condition, and notation of allergic dermatitis.  
However, chest X-rays taken during service showed results 
within normal limits and, other than the notations in 1992 of 
severe respiratory infection and allergic dermatitis, reports 
of medical examination at discharge from active service in 
1992, as well as periodic flight examinations conducted 
throughout the remainder of his service in the National Guard 
show no findings of a respiratory or skin defect, diagnosis, 
or condition.  The veteran was discharged from the National 
Guard in 1998 as a result of physical disability.  The 
medical evaluation board (MEB) report is of record and shows 
no findings of respiratory or skin conditions.  

Turning to the veteran's treatment following active service, 
the Board observes that VA treatment records reflect concerns 
of a respiratory condition and bumps appearing on the arms, 
groin, and arm pits during a Persian Gulf War examination in 
February 1995.  However, pulmonary function tests (PFTs) 
conducted in April 1995 revealed no abnormalities.  
Similarly, no skin abnormalities were found.  In 1998, 
records show findings of bronchospasm, for which Albuterol 
inhaler was prescribed.  Subsequently, VA examinations 
conducted in 1998 and 1999 reveal findings of a respiratory 
condition compatible with rhinitis or laryngitis, diagnosis 
of a cough likely the result of chronic post nasal discharge, 
and chronic, recurrent sinusitis.  However, X-rays and 
pulmonary function tests (PFTs) were then reported to show no 
active lung disease.  Concerning the claimed skin condition, 
while the examiner diagnosed folliculitis with a possible 
diagnosis of herpes simplex infection, the examination also 
noted no objective findings of a skin condition and the 
examiner qualified his diagnosis as tentative.  No opinion 
was offered as to the etiology of the conditions discussed.  
Moreover, the veteran's service medical records had not yet 
been associated with the claims folder.

Accordingly, further VA examination was conducted in March 
2005, pursuant to remand by the Board.  The examiner reviewed 
the entire claims folder, including previous VA and non-VA 
treatment records, VA examination reports, and service 
medical and personnel records.  The examiner diagnosed 
chronic intermittent sinusitis, chronic intermittent cough 
secondary to the sinusitis and with exposure to irritating 
noxious inhaled materials, mild exertional asthma; and 
chronic mild intermittent dermatitis without objective 
evidence of discharge, redness or a skin condition overall.

As to the cause of the manifested respiratory disorders, the 
examiner opined that no evidence of a nexus, or etiological 
link, to the veteran's military service was demonstrated by 
the record.  Concerning the specific argument that the 
veteran manifested a respiratory disorder as a result of 
exposure to such environmental abnormalities as burning oil 
fields in SWA, the examiner observed that environmental 
agents do seem to be a secondary instigator of his 
respiratory distress, and that the mild asthma, if present, 
would increase this sensitivity.  However, the examiner 
opined that it is less likely than not that the diagnosed 
exertional asthma is the result of his military service.  

Concerning the claimed skin condition, as noted above, the 
examiner found no objective findings of a skin condition.  
Only a small, mildly dry, patch of skin on the right buttocks 
was detected, and the examiner found the veteran's skin, 
overall, to be benign.  While chronic mild intermittent 
dermatitis was diagnosed, the examiner opined, given the 
benign nature of the veteran's skin currently and on past 
examinations, it is less likely than not that the veteran's 
skin problem is due to his military service.

There are no other etiological opinions of record.

Based upon the above information, the Board finds that the 
preponderance of the evidence is against service connection 
for a respiratory condition.

In addition, direct service connection for a skin conditions 
on the basis that it was first manifested in service is also 
not warranted.

The veteran is also asserting, alternatively, that he has 
developed symptoms of a skin condition following his service 
in SWA TO during the Persian Gulf War.  Service records 
demonstrate that the veteran served in the SWA TO from 
December 1990 through May 1991.  Therefore, the issue to 
resolve is whether the veteran's claimed symptoms are due to 
an undiagnosed illness or otherwise related to this service.

Again, while service medical records reflect a notation of 
allergic dermatitis in 1992, upon his separation from active 
service, the medical evidence is then silent as to complaints 
of or treatment for a skin condition until 1995, when the 
veteran complained of a rash on his arms, groin, and arm 
pits.  No manifestations of such a condition were then 
appreciated.  Thereafter, the medical evidence is absent 
objective observations of a skin condition other than 
folliculitis, which is noted only once, during VA examination 
in 1998.  VA examinations in 1999 and 2005 did not reveal 
objective observations of a skin condition other than mild 
dry skin, and VA and non-VA treatment records are absent 
observations of any skin condition.

The veteran has offered the statement of his lay witness, 
received in October 2002.  But while her statement would seem 
to indicate that she had observed the veteran to manifest a 
rash, upon closer examination, the statement is qualified and 
uncertain:  She offers that the veteran seemed to have all 
the symptoms identified by a VA counselor, including rashes, 
rather than stating definitively that the veteran had a rash 
with some degree of specificity.  However, even assuming, 
without finding, that such statement was sufficient lay 
evidence of the presence of a non-medical indicator, the 
witness' statement does not provide evidence capable of 
independent verification.  And, in fact, the manifestations 
have not shown themselves capable of independent 
verification, as discussed above.  Neither VA treatment 
records nor VA examination reports have contained objective 
observations of a skin condition other than dry skin and 
folliculitis-neither of which, in the examiners' opinions, 
were of the order as to manifest a clearly diagnosed skin 
condition.  Rather, the diagnoses of record have been offered 
tentatively or absent objective observations, as in the most 
recent examination report which noted the skin to be benign.  
Moreover, the lay witness' observations do not meet the 
definition of chronic provided in the regulations.  See 
38 C.F.R. § 3.317(a)(3) and (4).  

There is no other medical evidence establishing the presence 
of an undiagnosed or diagnosed skin condition that is related 
to service.

The Board has considered the veteran's statements and that of 
his witness, and they have been given weight as to their 
observation for symptoms and limitations caused by his 
symptoms.  While the Board recognizes that the veteran 
believes that his respiratory and skin disorders are related 
to his active service-including his skin condition as an 
undiagnosed illness relating to his Persian Gulf War service, 
it does not appear that the veteran or the lay witnesses are 
medically trained to offer any opinion as to diagnosis or 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).

After review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a respiratory condition, and to service connection for a 
skin condition including as an undiagnosed illness.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).

Accordingly, service connection for a respiratory condition 
is denied, and service connection for a skin condition, 
including as an undiagnosed illness, is denied.




ORDER

Service connection for a respiratory condition is denied.

Service connection for a skin condition, including as an 
undiagnosed illness, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


